DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 9-13, and 15-18 are subject to objection because of the following informalities. It is recommended for grammatical clarity that the phrases "implement steps of the method" in claims 7 and 11, and "execute steps of the method" in claims 13 and 17, be amended to "implement the method" and "execute the method", respectively. It should be clear that the claims depend from the parent claim and incorporate the entirety of the parent claim. The phrase "steps of" is at best redundant in this instance, and possibly not clear grammatically. Claims 9-10 depend from claim 7 and share the objection. Claim 12 depends from claim 11 and shares the objection. Claims 15-16 depend from claim 13 and share the objection. Claim 18 depends from claim 17 and shares the objection.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3-4, 9-10, 15-16, and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Dependent claims 3-4, 9-10, 15-16, and 20 contain new matter. The original specification does not teach that the features of newly amended claim 1 and the features of claims 3 and 4 exist in a single embodiment. The original specification does not teach that the features of newly amended claims 1 and 7 and the features of claims 9 and 10 exist in a single embodiment. The original specification does not teach that the features of newly amended claim 1 and the features of claims 15 and 16 exist in a single embodiment. The original specification does not teach that the features of newly amended claim 1 and the features of claim 20 exist in a single embodiment.

Allowable Subject Matter
Claims 1, 5-6, and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Original independent claim 1 has been amended to incorporate the subject matter of original claim 2, which was previously indicated as containing allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692